Citation Nr: 9925796	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Determination of an initial rating for service-connected 
residuals of an injury to the left thumb, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claims on appeal.  The 
veteran, who had active service from July 1990 to May 1993, 
appealed those decisions to the BVA and the case was referred 
to the Board for appellate review.  

At his personal hearing, the veteran indicated that his 
service-connected residuals of a left thumb injury were 
incurred when a drum sander hit him in both hands in service.  
Subsequent medical evidence and oral testimony indicates that 
the veteran experiences symptomatology in both hands.  The 
issue of entitlement to service connection for residuals of 
an injury to both hands, separate from the service-connected 
residuals of a left thumb injury, has thus been raised by the 
record.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  A rating action in January 1994 denied the veteran's 
claim of entitlement to service connection for hearing loss; 
a timely appeal was not thereafter received. 

2.  Evidence submitted since the January 1994 decision is 
essentially cumulative.

3.  Residuals of a left thumb injury are manifested by 
symptoms no more severe than favorable ankylosis of the left 
thumb.  

CONCLUSIONS OF LAW

1.  The veteran has not presented new and material evidence 
since the January 1994 rating action, which denied the 
veteran's claim of entitlement to service connection for 
hearing loss, and the veteran's claim for service connection 
for that disorder has not been reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a), 20.1105 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of an injury to the left thumb, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.71a, Diagnostic Codes 5299-
5224 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

Service connection for hearing loss was denied by the RO in 
January 1994.  The RO determined that the veteran did not 
have a current hearing loss disability under VA standards.  
The evidence of record consisted of service medical records 
and a VA audiology examination report.  The veteran was 
notified of the RO's decision in February 1994 but did not 
file a timely substantive appeal and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998); Person v. Brown 5 Vet. 
App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The only evidence presented consists of testimony 
from the veteran and his mother at a personal hearing in 
October 1996.  The veteran testified that he gets a sensation 
in the ears that feels like "one of my ears is clogged," 
and that the sensation "just goes back and forth" from ear 
to ear.  The veteran's mother testified that his hearing had 
gotten worse since before he entered service, and that 
sometimes she would speak to him and he would not hear her.  

The Board notes that while the veteran and his mother are 
competent to testify about what symptoms they have observed, 
as laypersons, they are not competent to provide a medical 
diagnosis of hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the previously denied claim 
for service connection for hearing loss and the claim for 
service connection, therefore, is not established and remains 
denied.

II.  Residuals of Left Thumb Injury

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claims.  38 U.S.C.A. 
§ 5107(a). 

Service connection for residuals of a left thumb injury was 
granted by the RO in January 1997, and a 10 percent 
evaluation was assigned, effective May 1993.  This decision 
was based on service medical records that noted treatment for 
a left thumb injury, a VA examination report and private 
treatment records.  The August 1993 VA examination report 
noted "full and free" motion of the left thumb, with "some 
pain" on palpation and use.  X-rays were negative and the 
diagnosis was history of fracture in left thumb, painful.  
Private treatment records from Ocean Chiropractic noted that 
the veteran reported a history of crushed thumbs in February 
1991.  

A VA examination report from March 1996 contained complaints 
of constant left hand pain and decreased grip strength in the 
left hand.  The examiner's impression was "chronic left hand 
pain."  X-rays were noted to be normal.  The examiner 
commented that the veteran's symptoms of diminished grip 
strength and positive Tinel's and Phalen's signs suggested 
Carpal Tunnel Syndrome.  

At his personal hearing, the veteran testified that he 
suffered from pain and loss of grip strength in the left 
hand, as well as numbness in the thumb.  In addition, he 
stated that disabilities of the hands interfered with 
employment and that he had been turned down for a job that 
paid $50,000.  In August 1997, the veteran's wife submitted a 
statement asserting that the veteran's hands "bother him on 
a continuous basis," and that at times, his hands had 
"frozen and locked up and he had to stop what he was 
doing."  A Navy colleague of the veteran's submitted a 
statement dated in October 1997, asserting that the veteran's 
hands "still seem to bother him."  VA treatment records 
from December 1997 indicated that X-rays of the left thumb 
were normal and the veteran had good grip. 

A VA general examination report from August 1998 noted that 
there was no swelling or warmth in either hand.  The veteran 
appeared to have reduced grip strength in the left hand when 
compared to the right, and the examiner's impression was that 
the possibility of Carpal Tunnel Syndrome "should be 
entertained."  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where the schedule does not provide a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  When a condition that is not listed in the 
VA Schedule for Rating Disabilities is encountered, VA may 
rate under a closely related disease or injury in which not 
only the functions affected but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The Board notes initially that, as regards the upper 
extremities, service connection is only in effect for 
residuals of an injury to the left thumb.  The symptomatology 
relating to the veteran's hands and wrists, therefore, is not 
relevant to the veteran's claim for an increased evaluation.  
The veteran's residuals of a left thumb injury have been 
rated by analogy to ankylosis of the thumb, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224.  Under this Diagnostic Code, a 
10 percent evaluation is warranted for favorable ankylosis of 
the thumb, and a 20 percent evaluation is warranted for 
unfavorable ankylosis of the thumb.  The medical evidence 
does not indicate that the veteran's left thumb is ankylosed, 
whether in a favorable or unfavorable position.  However, in 
view of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995), the 
Board finds that a 10 percent evaluation is warranted for 
residuals of an injury to the left thumb.  The Board finds 
further, however, that the preponderance of the evidence 
indicates that the veteran's left thumb disability is no more 
severe than favorable ankylosis of the thumb.  Therefore, an 
evaluation in excess of 10 percent is not warranted.

The veteran has argued that residuals of an injury to the 
left thumb interfere with employment.  Accordingly, the Board 
has also considered the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board finds, however, that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  Id.  
In this regard, while the veteran has asserted that he lost a 
$50,000 job due his bilateral hand disability, he has not 
presented evidence supporting this assertion, or otherwise 
shown that the disability markedly interferes with 
employment.  Furthermore, the veteran has presented no 
evidence that his disability has necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown,  9 Vet.App. 
337 (1996).  .


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hearing 
loss, the veteran's claim is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the left thumb is denied.







		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals


 

